Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art teaches an array substrate motherboard, comprising: a plurality of array substrates, wherein each of the plurality of array substrates includes an electrical test region, and the electrical test region includes a first conductive terminal; and a plurality of connection lines, wherein the plurality of connection lines are electrically connected to first conductive terminals of electrical test regions of the plurality of array substrates to electrically connect all of the plurality of array substrates together.  The prior art of record, does not teach, in combination with the limitation above, wherein the plurality of connection lines include a plurality of first connection lines and a plurality of second connection lines, wherein the array substrate motherboard has a plurality of display units, and each display unit of the plurality of display units includes at least two of the plurality of array substrates, the each display unit further includes a group electrical test region, the group electrical test region includes a plurality of second conductive terminals, and the plurality of second conductive terminals include a first group and a second group, wherein, in each display unit, the first conductive terminal of the electrical test region of each array substrate is electrically connected to a second conductive terminal of the first group of the group electrical test region of the each display unit through at least one of the plurality of first connection lines, and wherein second conductive terminals of second groups of group electrical test regions of the plurality of display units are electrically connected together through the plurality of second connection lines as recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A DUDEK/Primary Examiner, Art Unit 2871